NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

SIDNEY DEON REYNOLDS,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1133
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Melissa Polo,
Judge.



PER CURIAM.

             Affirmed. See Betancourt v. State, 804 So. 2d 313 (Fla. 2001); Reynolds

v. State, 254 So. 3d 337 (Fla. 2d DCA 2018) (table decision); Carpenter v. State, 884
So. 2d 385 (Fla. 2d DCA 2004); Cooper v. State, 800 So. 2d 243 (Fla. 2d DCA 2001);

Williams v. State, 907 So. 2d 1224 (Fla. 5th DCA 2005); Labadie v. State, 840 So. 2d
332 (Fla. 5th DCA 2003); Hindenach v. State, 807 So. 2d 739 (Fla. 4th DCA 2002).


KHOUZAM, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.